Citation Nr: 1648473	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-43 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1972. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The RO in Atlanta, Georgia certified this claim to the Board for appellate review.

In March 2012, the Board reopened the previously denied claim of entitlement to service connection for a left knee disorder and then remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably entered service with a left knee disorder.

2.  The Veteran's preexisting left knee disorder clearly and unmistakably was not aggravated by his active military service.


CONCLUSION OF LAW

Service connection for a left knee disorder is not established.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was informed of the requirements for establishing service connection in the August 2009 Statement of the Case (SOC) following the initial RO adjudication of this claim.  However, after he was provided the information, the claim was then readjudicated in the May 2011 and April 2016 Supplemental SOCs (SSOCs) based on any additional evidence received in response to that additional information.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Further, the Veteran has not been informed about the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information.  

Additionally, the Board finds that the Veteran, through his representative, demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the AOJ and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service treatment records have been obtained.  After several attempts, the AOJ was informed that the Veteran's treatment records from the Chicago, Illinois, VA Medical Center (VAMC) from May 1972 were unavailable.  The Veteran was informed of this fact and provided the opportunity to submit his own copies (which he did not) in a March 2016 letter.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in July 2014, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  A VA addendum medical opinion was also obtained in May 2015, which involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its March 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter asking for the names and addresses of his current treatment providers and providing him with the appropriate release form (VA Form 21-4142) to obtain any private treatment records.  This letter was sent to the Veteran in March 2016.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claim has been obtained.  The remand also directed the AOJ to obtain the May 1972 Chicago, Illinois, VA treatment records, which have been determined to be unavailable, as described above.  Further, the remand included scheduling the Veteran for a VA examination and medical opinion, which were provided in July 2014 and May 2015.  Finally, the remand included readjudicating the claim, which was accomplished in the April 2016 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks service connection for a left knee disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder preexisted the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  Additionally, in determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000). 

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2014). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, the Board will first address the presumption of soundness.  The Veteran entered active duty in March 1971.  In this regard, the Board notes that the Veteran's December 1970 military enlistment examination is negative for any notations of pertinent defects, infirmities, or disorders.  Thus, the presumption of soundness attaches.  38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness there must be clear and unmistakable evidence that the disability both preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111; see Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Here, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran entered active duty with a preexisting left knee disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03.

In this regard, the Veteran entered active duty on March 22, 1971.  The Veteran's December 1970 Report of Medical History Form notes pain in the left knee due to a fall.  A March 22, 1971, entry form documents a "bad" left knee.  Specifically, the Veteran reported that he "can't fall on it or it will hurt bad."  

Post-service, the Veteran was afforded a VA addendum medical opinion in May 2015.  After a review of the Veteran's claims file, to include the July 2014 VA knee examination, the VA examiner determined that the Veteran's current left knee disorder clearly and unmistakably preexisted his active military service.  The examiner reasoned that the Veteran had a preexisting left knee disorder from an injury prior to service.  Similarly, after a physical examination of the Veteran and a review of his claims file, the July 2014 VA examiner determined that the Veteran's left knee disorder "could have been incurred prior to the [Veteran's] active duty as reported on [his] pre-enlistment physical exam."  The examiner stated that the Veteran acknowledged a bump and fall onto his left knee prior to his enlistment into active duty.

These medical opinions are not contradicted by any other medical opinion of record, and were based on the examiners' thorough reviews of the claims file, to include the lay statements and the STRs.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  The Board notes that another VA medical opinion is of record, but this medical opinion does not address the preexisting aspect of the left knee disorder and only provides a possible direct medical opinion.

Given the above, the Board finds that the Veteran clearly and unmistakably entered active duty with a preexisting left knee disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03.

The Board will next consider whether there is clear and unmistakable evidence that the left knee disorder was not aggravated by service.

In this regard, the Veteran's December 1970 Report of Medical History Form notes pain in the left knee due to a fall.  A March 22, 1971, entry form documents a "bad" left knee.  Specifically, the Veteran reported that he "can't fall on it or it will hurt bad."  During his active military service, on March 30, 1971, the Veteran was seen for an injured left knee while playing football.  He was noted to be in a "great deal of pain."  The next day, the Veteran was seen for complaints of buckling and swelling in the left knee.  Upon examination, there was no effusion of the left knee and the McMurray's test was negative.  A diagnosis pertaining to the left knee was not provided.  There were no further complaints of or treatment for the left knee until the Veteran was involved in a motor vehicle accident in January 1972, in which the Jeep he was driving turned over.  In February 1972, the Veteran was treated for his left knee pain following the accident.  X-rays of the left knee were normal.  The left knee was mildly tender.  The Veteran was diagnosed with a ligament strain.  Two days later, the Veteran was found to have no gross findings or knee instability.  No further complaints of or treatment for the left knee are documented in the Veteran's STRs.  The Veteran's active military service ended in April 1972.  His military separation examination documents a normal left knee.

Post-service, the Veteran was first treated for left knee pain in April 2000 by the VAMC.  He did not report at that time that his left knee disorder was due to his active military service.  

In a May 2015 VA addendum medical opinion, the VA examiner, following a review of the Veteran's claims file, opined that the Veteran's preexisting left knee disorder was not aggravated beyond its natural progression by an in-service injury, event, or illness.  As support for his opinion, the examiner reasoned that the Veteran was seen in service for left knee pain after a motor vehicle accident, but there was no chronic ongoing treatment or condition for aggravation of the left knee during service.  The examiner stated that the Veteran's separation physical also did not show aggravation of the left knee disorder.  The Board finds that the May 2015 VA medical opinion is consistent with the Veteran's pre-service, service, and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  There is no contrary medical evidence in the claims file.  See Colvin, supra.  The Board notes that other VA medical opinions are of record, but these medical opinions do not address the preexisting aspect of the left knee disorder and only provide direct medical opinions.  

The Board finds that while the Veteran and his sister are competent to describe that the Veteran was in a motor vehicle accident during service and to report on the Veteran's current subjective left knee symptoms.  However, ascertaining whether a permanent worsening of a preexisting disorder beyond the natural progress of the disorder occurred during service requires special medical training that the Veteran and his sister do not have, and therefore it is a determination that is complex and "medical in nature" and not capable of lay observation alone.  See Davidson, supra.  Accordingly, any lay opinion found in the record regarding the Veteran's military service causing a permanent worsening of his preexisting left knee disorder beyond the natural progress of the disorder is not competent evidence and is not accorded any probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).   Rather, the Veteran may only rely on the protections set forth under 38 U.S.C.A. § 1111 that the presumption of soundness may only be rebutted by clear and unmistakable to the contrary.  In this regard, the Veteran and his sister are competent to report that the Veteran was in a motor vehicle accident during service and to describe the Veteran's current subjective left knee symptoms.  However, the Board finds that the Veteran's statements made during the course of medical treatment prior to service and during service are inherently reliable and therefore more probative as there is no reasonable motivation for providing inaccurate information.  Thus, the Board does not find the Veteran's current assertions that his symptoms did not pre-exist service credible.  Rather, the Board finds as competent and credible the opinion provided by the expert in the May 2015 VA medical opinion, including the finding that the Veteran's left knee disorder clearly and unmistakably was not aggravated beyond its natural progression during service.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the Veteran clearly and unmistakably entered service with a left knee disorder, and his preexisting left knee disorder clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.   

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to service connection for a left knee disorder is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


